Citation Nr: 0031344	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of venereal 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had service from June 1956 to May 1959.

This case initially came before the Board of Veterans' 
Appeals (Board) as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Washington, DC.  

This case was remanded by the Board in October 1996 for 
additional development.  It has been returned for additional 
consideration by the Board.  At the time of the prior remand, 
the issue of service connection for defective hearing was for 
consideration.  While the case was undergoing development, 
service connection for defective hearing was granted.  As 
such, that issue has been resolved and the current appeal is 
limited to the issue on the title page.

A Board hearing was held in June 1996, before a Board Member 
who has since left the Board.  Consequently in June 2000, the 
veteran was offered the opportunity of another Board hearing 
which he accepted.

The second Board hearing was held in July 2000, before 
Michael D. Lyon, the Veterans Law Judge rendering this 
decision, sitting in Washington, DC.  The Veterans Law Judge 
had been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2000). A 
transcript of the hearing testimony is on file.  Subsequent 
to the hearing the appellant submitted additional evidence to 
the Board, with waiver of RO consideration.  The evidence 
submitted, however, is not relevant to the instant claim.

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  These 
provisions remove "well grounded" claim provisions and 
detail duties to assist and provide notice to claimants. 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

The veteran contends that he incurred venereal disease while 
in service, and still suffers from its residuals.  He claims 
he was treated in service by military as well as German 
civilian physicians.  He reportedly continued to receive 
treatment for his residuals of venereal disease after service 
and to the present time.  This treatment allegedly was 
through a series of private doctors; as well as VA medical 
centers (VAMC).  He also reported treatment at the 
Alexandria, Virginia, and Washington DC Health Departments.  
None of these treatment records are of file.

The veteran's service medical records were unavailable and 
presumed to have been lost in the 1973 fire at the National 
Personnel Records Center (NPRC).  An NPRC search of available 
morning reports from the 81st Artillery Regiment, 2nd missile 
Battalion, from February to March 1959 reveal that the 
veteran was assigned to the unit.  However no remarks 
pertaining to illness are shown.  No records from 1957 to 
1958 were found.   

In a June 1996 Board hearing, the veteran reported treatment 
in service at the Heidelberg Hospital.  Immediately after 
separation he was treated by a Dr. Ward (deceased).  He was 
also treated at the Alexandria, Virginia Health Department 
(1968), and has been seen at the Washington, DC VAMC since 
1980. 

By Board remand in October 1996, the RO was instructed to 
obtain, with the veteran's assistance, these and other 
treatment records both service and post service. 

The veteran underwent a VA examination in August 1996. The 
veteran stated that while in service, it was suspected that 
he contracted syphilis when 3 or 4 ulcers were discovered on 
his external genitalia.  He was treated at the time with 
penicillin and tetracycline, with no reoccurrence of the 
ulcers.  The available records from the VAMC indicated that a 
serum RPR test dated in April 1991 was non-reactive.  He 
complained of occasional white discharges from his urethra, 
as well as occasional dysuria.  He has been examined for this 
discharge, both at the Alexandria, Virginia, and Washington 
DC health departments, and empirically treated with 
penicillin and tetracycline.  The examiner noted a normal 
penis and testes with no penile ulcers or evidence of 
ureteral discharge even on prostatic massage.  Digital 
examination revealed an enlarged prostate gland without 
nodules.  The diagnosis was benign prostatitic hyperplasia, 
with no evidence of syphilis or gonorrhea.  

In a September 2000 Board hearing, the veteran in essence, 
reiterated his earlier Board testimony.  In addition, his 
service representative noted that the veteran previously 
submitted a list of health care providers to the RO, but no 
apparent action was taken by the RO to obtain any treatment 
records.  A 60 day abeyance was requested by the 
representative to allow the veteran to try and obtain these 
records as well as records from additional health care 
providers mentioned, including the Richmond, Virginia VAMC.  
As noted, some additional information was received, but none 
that was pertinent to this claim.

The October 1996 Remand, requested the RO to obtain the names 
and addresses of health care providers from the veteran.  The 
veteran submitted these to the RO in June 1997.  However, the 
RO apparently made no attempt to obtain the treatment records 
from these providers.

Review of the records also reveals that the veteran was 
granted Social Security Disability Benefits from December 
1990.  Records pertaining to the award of such benefits by 
the Social Security Administration (SSA), if any, have not 
been associated with the record.  Such records may be of 
significant probative value in adjudicating claims for 
service connection.  As the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the 
SSA, when the VA has notice of the existence of such.  Thus, 
the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Finally the veteran informed the Board at the September 2000 
hearing that he has continued to receive treatment up to the 
present time through the Washington DC, and Richmond, 
Virginia VAMCs.  He reported that he had first been treated 
at the VAMC in Washington beginning in 1960.  He also 
reported that he had received VA medical treatment up through 
June 2000 at VA facilities.  Reportedly this treatment was 
for the residuals of venereal disease, even though residuals 
have not been found on recent examination.  These records are 
in the control of the VA and should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
public, VA or military) who have treated 
him for his claimed venereal disease, and 
any claimed residuals therefrom, to the 
extent such records are not currently on 
file.  The RO should specifically request 
all outpatient treatment records from the 
Washington, DC, and Richmond, Virginia VA 
Medical Centers for the period from the 
early 1960's to the present.  Further, 
the veteran should be requested to 
provide the complete address and any 
additional information with respect to 
those providers listed in his November 
1996 list provided to the RO.  Following 
receipt of the veteran's response and 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000). 

2. The RO should also request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits. Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

4. Thereafter, if records are obtained 
which identify treatment for venereal 
disease, the appellant should be 
scheduled for a special urology 
examination, in order to determine 
whether a causal relationship exists 
between military service and any current 
residuals of venereal disease.  The 
entire claims folders should be reviewed 
by the examiner(s) prior to the 
examination(s), and a statement to that 
effect must be included in the 
examination report.  All indicated tests 
and studies should be performed.  If the 
diagnosis of residuals of venereal 
disease is deemed appropriate, the 
urologist is requested to express an 
opinion concerning whether such 
disability, if present, is etiologically 
related to any disability treated in 
service, or any service-connected 
disability. The examiners should provide 
a complete rationale for all opinions or 
conclusions expressed.  Again, if there 
is no evidence in these records of any 
complaints of or treatment for venereal 
disease, additional examination may not 
be needed.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of venereal 
disease, with consideration given to all 
the evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand. In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



